DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed 12 November 2021 has been entered.
Response to Amendment
This Office Action is responsive to the amendment filed 12 November 2021. Claims 1-9 and 12-20 are examined. Claims 10 and 11 are cancelled.
The rejections under 112(a) and 112(b) in the Non-Final Office Action of 11 June 2021 are withdrawn.

    PNG
    media_image1.png
    365
    767
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 12-14, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gliebe (Ultra-High Bypass Engine Aeroacoustic Study, NASA/CR—2003-212525).
Regarding claim 1, Gliebe teaches a gas turbine engine (Annotated Fig. A) for an aircraft  (Page 1) comprising: an engine core (Annotated Fig. A, components downstream of engine core inlet) comprising a turbine (Annotated Fig. A, low pressure turbine), a compressor (first compressor), and a core shaft  connecting the turbine to the compressor (Pages 6-10, spools and shafts connecting the compressor and low pressure turbine are discussed); a fan located upstream of the engine core, the fan comprising a plurality of fan blades (Annotated Fig. A, Table 5 discusses number of blades) extending from a hub, a diameter D of the fan being in a range from 220 cm to 290 cm (Table 1-Engine 3 is a geared turbofan engine with a fan diameter of 269 cm); and a gearbox  that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (Annotated Fig. A, pages 6-10, Gearing and gear ratio are discussed with respect to Figs. 6 and 7), wherein: during operation of the gas turbine engine, air is drawn into the front of the engine and exhausted from the rear of the engine as a jet (Page 5, jet noise is discussed); and the combined contribution of the jet and the turbine to the Effective Perceived Noise Level (EPNL) at a take-off lateral reference point, defined as the point on a line parallel to and 450m from the runway centre line where the EPNL is a maximum during take-off, is in the range of from 3 EPNdB and 15 EPNdB lower than the total engine EPNL at the take-off lateral reference point (Gliebe teaches a design for the turbine that produces negligible contribution to the EPNL. On page 13, Gliebe teaches, “For the advanced study engines, a cut-off LP turbine and compressor design was assumed, so no component noise estimates for these components were included in the system noise predictions.” 
In Figs. 26-30, noise contributions for various engines are shown. As shown in Table 1, Engine 3 is a geared turbofan engine with a fan diameter of 269 cm. As shown in Fig. 26, the total noise EPNL for engine 3 at the sideline, which is the take-off lateral reference point, is 94 dB. As shown in Fig. 28, the contribution of the jet noise to the EPNL for engine 3, is 89 dB. The contribution of the engines to the noise as measured at the take-off lateral reference point are a maximum at take-off because the engines are at full power for take-off.  For engine 3, the combined contribution of the jet and the turbine to the Effective Perceived Noise Level (EPNL) at a take-off lateral reference point where the EPNL is a maximum during take-off is 5 dB lower than the total engine EPNL at the take-off lateral reference point, which is within the claimed range of 3 EPNdB to 15 EPNdB lower.).
Gliebe teaches for engine 3 a ratio of L/D, L being an intake length defined as an axial distance between a leading edge of an intake of the engine and a leading edge of the plurality of fan blades at the hub, and D being the diameter of the fan. The diameter of the fan is 106 inches. In Fig. 1 of Applicant’s specification, L is measured as the distance from the forwardmost tip of the nacelle to the root of the fan blade where the fan blade meets the nacelle. For engine 3, in Fig. 4, L is 54.3 inches. Thus, for engine 3, L/D is .51, which is outside the claimed range. 

In Gliebe, the fan diameter, D, of engine 3 can be modified by 7 inches (D=113 inches, which is within the claimed range) or L can be reduced by 3.4 inches to provide an L/D of .48 which is within the claimed range. Engine 4 has a diameter of 130 inches, which is larger than engine 3, with an L/D of .46, which is within the claimed range and meets the claimed noise requirements. Further, engine 4 has a higher bypass ratio than engine 3. Gliebe teaches increasing the bypass ratio increases the propulsive efficiency of the engine (Page 3). However, the diameter of Engine 4 is outside of the claimed range.
 In engineering practice, small modifications of prior art numerical values, either structural or operational are considered to be obvious extensions of prior art teachings. It would have been obvious to one of ordinary skill in the art to increase the fan diameter of engine 3 by 7 inches to a D=113 inches such that a value of L/D of .48 is obtained, which is within the claimed range of between .33 to .48 because Gliebe teaches an engine (engine 4) with a larger diameter 130 inches and a lower L/D=.46, which meets the claimed structural and noise requirements. The 
Regarding claim 2, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches the combined contribution of the jet and the turbine to the EPNL at the take-off lateral reference point is in the range of from 5 EPNdB and 13 EPNdB lower than the total engine EPNL at the take-off lateral reference point (Engine 3 is 5 EPNdB, which is within the claimed range).
Regarding claim 3, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches the contribution of the jet to the EPNL at the take-off lateral reference point is in the range of from 0 EPNdB and 15 EPNdB lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL at the take-off lateral reference point (Fig. 29 shows the fan exhaust noise is 91 dB for engine 3. Thus, the contribution of the jet noise is 2 dB lower than the fan noise emanating from the rear of the engine for engine 3 and thus, it falls within the claimed range of 0 EPNdB to 15 EPNdB lower.)
Regarding claim 4, Gliebe discussed the invention as discussed and described above for claim 1 and Gliebe further teaches the low pressure turbine is a known noise source and the low pressure turbine can be designed to minimize its contribution to the EPNL (Pages 12 and 13) with a goal of minimizing the noise generated by the engine as measured by the EPNL at the take-off lateral reference point. Gliebe further teaches that most of the resulting inlet and exhaust turbomachinery noise is produce by the fan (page 13), which provides a reference of comparison between fan exhaust noise and other sources of engine noise, such as the turbine noise. Therefore, an ordinary skilled worker would recognize that the contribution of the turbine noise to the EPNL is a result effective variable that controls the noise performance of the engine. Thus, 
A particular parameter is a result effective variable when the variable is known to achieve
a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). As Gliebe teaches, the turbine noise contributes to the overall engine noise and thus, controls the engine noise performance and hence is a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable(s) would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify Gliebe such that the contribution of the turbine to the EPNL at the take-off lateral reference point is in the range of from 15 EPNdB and 40 EPNdB, optionally 25 EPNdB and 40 EPNdB, lower than the contribution of the fan noise emanating from the rear of the engine to the EPNL at the take-off lateral reference point in order to optimize the noise performance characteristics of the engine.
Regarding claim 5, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches the turbine is a first turbine (LPT, Annotated Fig. A), the compressor is a first compressor (Annotated Fig. A), and the core shaft is a first core shaft; the engine core 
Regarding claim 6, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches during the take-off, relative Mach number at the tip of each fan blade of the plurality of fan blades doesn’t exceed 1.09 M. On page 8, Gliebe teaches it is a design constraint to keep the relative Mach number of the fan rotor below unity, which is less than 1.09 M as claimed. As discussed, the relative Mach number is associated with the fan tips because the fan tips have the highest velocity. This constraint is for when the engine is operating and includes “during take-off” as Gliebe teaches noise levels at take-off.
Regarding claims 7 and 8, Gliebe teaches the invention as discussed and described above for claim 1 and Gliebe further teaches the jet noise is roughly proportional to the sixth power of the jet velocity for a given thrust (Page 5). Gliebe further teaches varying the fan pressure ratio to control the jet velocity because as recited on page 5, “from a noise reduction point-of-view, the exhaust jet mixing noise, a primary contributor at full power for current high
bypass engines, is dictated to a great extent by the fan pressure ratio. The FPR selected sets the fan jet exhaust velocity, which in turn sets the jet exhaust noise level. Therefore, an ordinary 
A particular parameter is a result effective variable when the variable is known to achieve
a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). As Gliebe teaches, the average velocity of the flow at the bypass duct controls engine performance and hence is a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable(s) would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify Gliebe such that during the take-off, the average velocity of the flow at the exit to the bypass duct in the range of from 200 m/s to 275 m/s and during the take-off, the average velocity of the flow at the exit to the bypass at take-off in the range of 50 m/s to 90 m/s lower than the average velocity of the flow at the exit of the bypass duct at cruise conditions in order to optimize the performance characteristics of the engine.
Regarding claim 9, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches the gear ratio of the gearbox is in the range of from 3 to 5, optionally 3.2 to 4.2 (In Fig. 7, Gliebe teaches a gear ratio of 3.5 which falls within the claimed range.)
Regarding claim 12, Gliebe discussed the invention as discussed and described above for claim 1 and Gliebe further teaches keeping the rotor tip speed of the fan rotor below unity is a design constraint for noise (Page 8). The fan rotor tip speed is a function of the fan diameter and the fan RPM. Therefore, an ordinary skilled worker would recognize that the fan RPM is a result effective variable that controls the noise performance of the engine. In table 1, engine 3 has a diameter of 106 inches (269 cm) and a fan tip speed is 1030 ft/s. A fan with this tip speed and a diameter of 106 inches is moving at 2227 RPM. A fan diameter of 269 cm and an RPM of 2227 RPM falls within the claimed ranges.
Thus, during the take-off, a rotational speed of the fan at the take-off lateral reference point is in the range of from 2000 rpm to 2800 rpm is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine optimization.
A particular parameter is a result effective variable when the variable is known to achieve
a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). As Gliebe teaches, the fan RPM controls engine noise performance and hence is a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable(s) would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).

Regarding claim 13, Gliebe discussed the invention as discussed and described above for claim 1 and Gliebe further teaches on page 8 that as the bypass ratio increases, the bore size of the engine becomes small and higher bypass ratios require greater LP turbine expansion and greater exit area to pass the flow. On page 19, Gliebe teaches increasing the bypass ratio improves mission fuel burn and direct operating costs and a bypass ratio greater than 10 is a reduction in full power take-off noise. Engine 4 in Gliebe has a bypass ratio of 15.75, which is within the claimed range. 
Thus, the bypass ratio at cruise conditions is in the range of from 12 to 18 is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine optimization.
A particular parameter is a result effective variable when the variable is known to achieve
a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). As Gliebe teaches, the bypass ratio controls engine noise performance and hence is a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable(s) would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).

Regarding claim 14, Gliebe discussed the invention as discussed and described above for claim 1 and Gliebe further teaches the jet noise is roughly proportional to the sixth power of the jet velocity for a given thrust (Page 5).  In table 1, Gliebe teaches Engine 3 has a pressure ratio of 1.45 which falls within the claimed ranges. Gliebe further teaches varying the fan pressure ratio to control the jet velocity because as recited on page 5, “from a noise reduction point-of-view, the exhaust jet mixing noise, a primary contributor at full power for current high bypass engines, is dictated to a great extent by the fan pressure ratio.” Therefore, an ordinary skilled worker would recognize that the fan tip pressure ratio is a result effective variable that controls the performance of the engine.
Thus, when the EPNL at the take-off lateral reference point is the maximum during take-off, the fan tip pressure ratio, defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the bypass duct to the mean total pressure of the flow at the fan inlet, is in the range of from 1.25 to 1.5 is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine optimization.
A particular parameter is a result effective variable when the variable is known to achieve
a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). As Gliebe teaches, the fan pressure ratio controls engine noise performance and hence is a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify Gliebe such that, during the take-off, the fan tip pressure ratio, defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the bypass duct to the mean total pressure of the flow at the fan inlet, is in the range of from 1.25 to 1.5, in order to optimize the performance characteristics of the engine.
Regarding claim 18, Gliebe teaches the invention as claimed and discussed above so far and Gliebe further teaches an aircraft comprising the gas turbine engine according to claim 1 (Gliebe on page 1 discussed the use of the studied engines on aircrafts).
Regarding claim 19, Gliebe teaches a method of operating a gas turbine engine (Annotated Fig. A)  attached to an aircraft (Page 1), wherein the gas turbine engine comprises: an engine core (Annotated Fig. A, components downstream of engine core inlet) comprising a turbine (Annotated Fig. A, low pressure turbine), a compressor (first compressor), and a core shaft  connecting the turbine to the compressor (Pages 6-10, spools and shafts connecting the compressor and low pressure turbine are discussed); a fan located upstream of the engine core, the fan comprising a plurality of fan blades (Annotated Fig. A, Table 5 discusses number of blades) extending from a hub, a diameter D of the fan being in a range of from 220 cm to 290 cm (In Annotated Fig. A, Engine 3 has a diameter of 269 cm, which is within the claimed range); and a gearbox  that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (Annotated Fig. A, pages 6-10, Gearing and gear ratio are discussed with respect to Figs. 6 and 7) and wherein the method comprises using the gas turbine engine to provide thrust to the aircraft for taking off from a 
In Figs. 26-30, noise contributions for various engines are shown. As shown in Table 1, Engine 3 is a geared turbofan engine with a fan diameter of 269 cm. As shown in Fig. 26, the total noise EPNL for engine 3 at the sideline, which is the take-off lateral reference point, is 94 dB. As shown in Fig. 28, the contribution of the jet noise to the EPNL for engine 3, at the sideline, is 89 dB. The contribution of the engines to the noise as measured at the take-off lateral reference point are a maximum at take-off because the engines are at full power for take-off.  For 
Gliebe teaches for engine 3 a ratio of L/D, L being an intake length defined as an axial distance between a leading edge of an intake of the engine and a leading edge of the plurality of fan blades at the hub, and D being the diameter of the fan. The diameter of the fan is 106 inches. In Fig. 1 of Applicant’s specification, L is measured as the distance from the forwardmost tip of the nacelle to the root of the fan blade where the fan blade meets the nacelle. For engine 3, in Fig. 4, L is 54.3 inches. Thus, for engine 3, L/D is .51, which is outside the claimed range. 
In Fig. 4, for engine 4, L=60 inches and D=130 inches (330 cm). Thus, for engine 4, L/D is .46, which is within the claimed range. The diameter of engine 4 is outside of the claimed range of the fan diameter between 220 cm and 290 cm. As shown in Fig. 26, the total noise EPNL for engine 4 at the sideline, which is the take-off lateral reference point, is 91.5 dB. As shown in Fig. 28, the contribution of the jet noise to the EPNL for engine 4, is 85.5 dB.  Thus, for engine 4, the combined contribution of the jet and the turbine to the Effective Perceived Noise Level (EPNL) at a take-off lateral reference point where the EPNL is a maximum during take-off is 6 dB lower than the total engine EPNL at the take-off lateral reference point, which is within the claimed range of 3 EPNdB to 15 EPNdB lower.).
In Gliebe, the fan diameter, D, of engine 3 can be modified by 7 inches (D=113 inches, which is within the claimed range) or L can be reduced by 3.4 inches to provide an L/D of .48 which is within the claimed range. Engine 4 has a diameter of 130 inches, which is larger than engine 3, with an L/D of .46, which is within the claimed range and meets the claimed noise requirements. Further, engine 4 has a higher bypass ratio than engine 3. Gliebe teaches increasing the bypass ratio increases the propulsive efficiency of the engine (Page 3). However, the diameter of Engine 4 is outside of the claimed range.
 In engineering practice, small modifications of prior art numerical values, either structural or operational are considered to be obvious extensions of prior art teachings. It would have been obvious to one of ordinary skill in the art to increase the fan diameter of engine 3 by 7 inches to a D=113 inches such that a value of L/D of .48 is obtained, which is within the claimed range of between .33 to .48 because Gliebe teaches an engine (engine 4) with a larger diameter 130 inches and a lower L/D=.46, which meets the claimed structural and noise requirements. The increase in the fan diameter is an obvious modification of applying workable ranges in the art in order to increase the bypass ratio and the consequent propulsive efficiency.
Regarding claim 20, Gliebe teaches a method of operating an aircraft (page 1) comprising a gas turbine engine (Annotated Fig. A), wherein the gas turbine engine comprises: an engine core (Annotated Fig. A, components downstream of engine core inlet) comprising a turbine (Annotated Fig. A, low pressure turbine), a compressor (first compressor), and a core shaft  connecting the turbine to the compressor (Pages 6-10, spools and shafts connecting the compressor and low pressure turbine are discussed); a fan located upstream of the engine core, the fan comprising a plurality of fan blades (Annotated Fig. A, Table 5 discusses number of blades) extending from a hub, a diameter D of the fan being in a range of from 220 cm to 290 cm (In Annotated Fig. A, Engine 3 has a diameter of 269 cm, which is within the claimed range); and a gearbox  that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (Annotated Fig. A, pages 6-10, 
Gliebe teaches for engine 3 a ratio of L/D, L being an intake length defined as an axial distance between a leading edge of an intake of the engine and a leading edge of the plurality of fan blades at the hub, and D being the diameter of the fan. The diameter of the fan is 106 inches. In Fig. 1 of Applicant’s specification, L is measured as the distance from the forwardmost tip of the nacelle to the root of the fan blade where the fan blade meets the nacelle. For engine 3, in Fig. 4, L is 54.3 inches. Thus, for engine 3, L/D is .51, which is outside the claimed range. 
In Fig. 4, for engine 4, L=60 inches and D=130 inches (330 cm). Thus, for engine 4, L/D is .46, which is within the claimed range. The diameter of engine 4 is outside of the claimed range of the fan diameter between 220 cm and 290 cm. As shown in Fig. 26, the total noise EPNL for engine 4 at the sideline, which is the take-off lateral reference point, is 91.5 dB. As shown in Fig. 28, the contribution of the jet noise to the EPNL for engine 4, is 85.5 dB.  Thus, for engine 4, the combined contribution of the jet and the turbine to the Effective Perceived Noise Level (EPNL) at a take-off lateral reference point where the EPNL is a maximum during take-off is 6 dB lower than the total engine EPNL at the take-off lateral reference point, which is within the claimed range of 3 EPNdB to 15 EPNdB lower.).
In Gliebe, the fan diameter, D, of engine 3 can be modified by 7 inches (D=113 inches, which is within the claimed range) or L can be reduced by 3.4 inches to provide an L/D of .48 which is within the claimed range. Engine 4 has a diameter of 130 inches, which is larger than engine 3, with an L/D of .46, which is within the claimed range and meets the claimed noise requirements. Further, engine 4 has a higher bypass ratio than engine 3. Gliebe teaches increasing the bypass ratio increases the propulsive efficiency of the engine (Page 3). However, the diameter of Engine 4 is outside of the claimed range.
In engineering practice, small modifications of prior art numerical values, either structural or operational are considered to be obvious extensions of prior art teachings. It would have been obvious to one of ordinary skill in the art to increase the fan diameter of engine 3 by 7 inches to a D=113 inches such that a value of L/D of .48 is obtained, which is within the claimed range of between .33 to .48 because Gliebe teaches an engine (engine 4) with a larger diameter 130 inches and a lower L/D=.46, which meets the claimed structural and noise requirements. The increase in the fan diameter is an obvious modification of applying workable ranges in the art in order to increase the bypass ratio and the consequent propulsive efficiency.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gliebe (Ultra-High Bypass Engine Aeroacoustic Study, NASA/CR—2003-212525) in view of Groeneweg (Aeroacoustics of Flight Vehicles: Theory and Practice, Vol. 1: Noise Sources, NASA RP 1258).
Regarding claims 15, 16 and 17 Gliebe teaches the invention as discussed and described above so far for claim 1 and Gliebe further teaches the turbine that drives the fan via the gearbox comprises at least two axially separated rotor stages (Annotated Fig. A, the low pressure turbine has 6 stage). Gliebe doesn’t specify the number of rotor blades per stage. In Chapter 3 (pages 151-209), Groeneweg teaches methods for reducing turbomachinery noise from jet engines during flight, including the fan and turbines, during flyover (Fig. 2. Groeneweg teaches the 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the gas turbine engines of Gliebe have between 50 to 150 blades per rotor in the turbines including the low pressure turbine that drives the fan connected to the gearbox, as taught by Groeneweg, in order to apply a known technique, in this case, the design a rotor of turbine in a gas turbine engine, to a known device ready for improvement, in this case gas turbine engine, to yield a predictable result of providing rotors for gas-turbine engines meeting noise and engine performance requirements.
Gliebe in view of Groeneweg, as discussed so far, teaches engines with turbines having rotors with between 50 to 150 blades per rotor. Gliebe in view Groeneweg does not teach that  each and every one of the at least two axially separated rotor stages comprises between 60 to 140 rotor blades (Claim 15), the average number of rotor blades in a rotor stage of the at least axially separated rotor stages is between 65 to 120 rotor blades (Claim 16) and the number of rotor blades in the most axially rearward turbine rotor stage of the at least axially separated rotor stages is in the range of from 60 to 120 rotor blades (Claim 17).
However, it has been held that where the claimed ranges, in this case, 60-140 blades per rotor, 65-120 blades per rotor or 60-120 blades per rotor, overlap the disclosed prior art ranges, in this case, 50 to 150 blades per rotor, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection described above. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.

	Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/D.P.O./Examiner, Art Unit 3741 

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741